DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021 and 03/23/2022 were filed and are being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  
In regard to claim 16, line 2, the applicant recites the limitation of “a shot”. The Examiner objects to this recitation. First, the Examiner knows of no art recognized term which would give meaning to the limitation. Second, the Specification only recites in [0036] that “the lens module 200 includes a shot 201, the shot 201 includes at least one optical lens 100”—there is no guidance on what a “shot” is. Lastly, the term “shot” in relation to optics and lenses is an “ungoogleable” term as “shot” typically relates to a taken image, and even if “shot” was in fact an art recognized term, the Examiner would be unable to verify it. At best, the Examiner understands a “shot” to perhaps be a mold (as in “double-shot” molding). The Examiner requests argument in response to this action clarifying this limitation—the claim may alternatively be cancelled.
Appropriate correction is required.

Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an optical film comprising at least one light-absorbing film layer, and at least one anti-reflection film layer formed on the at least one light-absorbing film layer, wherein a material of the at least one light-absorbing film layer is powders of chromium metal and SixOy mixed together, wherein the x and the y are both greater than 0 and positive integers as specifically called for the claimed combinations.
The closest prior art, Terai et al (US 2019/0049737 A1), does not include that a material of the at least one light-absorbing film layer is powders of chromium metal and SixOy mixed together as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Terai et al reference in the manner required by the claims. 
To clarify the allowance, Terai et al teaches a known light shielding portion comprising layers of Silicon and Titanium oxides and Chromium, the layers of which having substantially different indexes of refraction. This light shielding portion functions due to the stacking of alternating layers, with layers of material with high and low refractive indices intermixed—these alternatively layers provide for an effective light shielding layer for management of light at the edge of the lens (similar to the applicant’s invention).
However, in Terai et al, a mixture of SiO2 and chromium, as claimed by the applicant, is not taught. A mixture would be in fact taught away from—mixing the particles should lead to a reduction in the difference between refractive indexes, and would lead a PHOSITA to not modify the light absorbing layer to include Chromium. The Examiner has no good motivation to modify the prior art to teach the limitation of a light absorbing layer having both a silicon oxide and chromium in combination with an anti-reflective layer. 
On a further note regarding the prior art, Israel et al teaches a layer inside a light source which includes both Chromium and Silicon oxides, however it is clearly the intention of the reference to have the layer not be light absorbing, and further, the layer adjacent to it is a reflection layer, not an anti-reflection layer. 
Lastly, the Examiner makes the record clear that claims 2, 10, and 17 are interpreted to not be inclusive of the bottom end of the range—that is to say, the Examiner interprets these claims to recite a range between 0% and 30% of Chromium in the mixture and not that the amount of Chromium in the mixture can be 0%. Each independent claim required a non-zero amount of Chromium in the mixture, and thus 0% would not be a valid interpretation of these dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ehmke (US 2021/0255372 A1) disclose a dark mirror thin film.
Israel et al (US 2005/0023983 A1) disclose a silver lamp reflector.
Kato (US 2002/0035024 A1) disclose an optical film.
Li et al (US 10,026,874 B1) disclose an LED lamp.
Lochbihler (US 2012/0235399 A1) disclose a color filter.
Mourey (US 2009/0160329 A1) disclose a display device.
Takenaka et al (US 2011/0188125 A1) disclose an optical element.
Yip et al (US 6,793,339 B1) disclose coated sunglass lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875